Citation Nr: 1455222	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  08-33 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for pes planus of the bilateral feet.

2.  Entitlement to a compensable initial evaluation for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an eye disability.  

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected pes planus of the bilateral feet.  

5.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected pes planus of the bilateral feet.  

6.  Entitlement to service connection for a low back disability, to include as secondary to service-connected pes planus of the bilateral feet.  

7.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected pes planus of the bilateral feet.  

8.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected pes planus of the bilateral feet.  

9.  Entitlement to service connection for erectile dysfunction, to include as secondary to medications prescribed to treat service-connected disabilities.  

10.  Entitlement to service connection for an upper back disability, to include as secondary to service-connected postoperative resection of right clavicle.  

11.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a right foot disability as a result an injury sustained at a VA medical facility in January 2009. 

12.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a right knee disability as a result an injury sustained at a VA medical facility in January 2009.

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO) dated in February 2008 and November 2009.

In September 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the supplemental statement of the case in April 2013, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The issue of entitlement to service connection for a left shoulder disability has been raised by the record in the Veteran's September 2014 testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of increased evaluations for pes planus and bilateral hearing loss; entitlement to service connection for an eye disability; entitlement to service connection for left knee, right knee, low back, left hip, and right hip disabilities; entitlement to service connection for erectile dysfunction; entitlement to service connection for an upper back disability; entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for right foot and right knee disabilities; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  In a December 1984 decision, the Board denied a claim of entitlement to service connection for an eye disorder, and the Veteran did not timely appeal that determination.

2.  Evidence added to the record since the December 1984 Board denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for an eye disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1984 Board decision which denied the claim of entitlement to service connection for an eye disorder is final.  38 U.S.C.A. § 7104(b) (West 1982); 38 C.F.R. § 20.1100 (1984); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has been received since the December 1984 denial of entitlement to service connection for an eye disorder.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the Veteran's claim to reopen his claim for entitlement to service connection for an eye disability is resolved in his favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, the record establishes that the Veteran's claim for entitlement to service connection for an eye disorder was denied in a Board decision dated in December 1984.  Although the Board acknowledged that the Veteran was treated for an eye disorder during service on several occasions, it denied the claim on the basis that the Veteran's August 1982 separation examination revealed normal eyes, and because the Veteran did not submit any documentation of medical treatment for an eye disorder during the period since his separation from service.  As such, the Board concluded that the instances of in-service treatment were for acute and transitory eye symptomatology and did not result in a chronic disability.  The Veteran was notified of the decision by a letter issued on December 27, 1984.  No timely appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7104(b) (West 1982); 38 C.F.R. § 20.1100 (1984); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).

The next communication from the Veteran regarding his claim for an eye disorder occurred in August 2008 when the Veteran petitioned to reopen the claim.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it reopened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

Here, the Board denied the claim for an eye disorder on the basis that the Veteran's August 1982 separation examination revealed normal eyes, and because the Veteran did not submit any documentation of medical treatment for an eye disorder during the period since his separation from service.  Since the Board's decision in December 1984, VA has received additional evidence, including VA treatment records and lay statements by the Veteran.

A review of the Veteran's VA treatment records reveals that he is prescribed polyvinyl alcohol tear solution, which he has been instructed to use four times per day, to treat dry eyes.  In addition, these records reflect treatment for complaints of itchy eyes.  The Veteran testified at his September 2014 Board videoconference hearing that the eye symptomatology for which he is currently prescribed tear solution is the same eye symptomatology for which he was treated in service.  

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran is currently being prescribed tear solution by VA to treat dry eyes, which the Veteran maintains first manifested in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current eye symptomatology.  The lack of a current disability and a nexus between a current disability and service were the reasons for the prior final denial.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an eye disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an eye disorder is reopened, and to this extent the appeal is granted.


REMAND

The Board finds that additional development must be conducted prior to addressing the Veteran's various claims on the merits.  First, the Veteran testified that he is medically retired from the United States Postal Service.  In January 2014, the Veteran submitted a Social Security Administration (SSA) decision dated in July 2013 which determined that his various disabilities, including bilateral rotator cuff tears with bilateral shoulder pain, type II diabetes, status-post multiple surgeries, bilateral carpal tunnel release with residual pain, pancreatitis, plantar fasciitis, tarsal tunnel syndrome, neuropathy, and pedal edema, rendered him disabled as defined in the Social Security Act.  However, other than the July 2013 SSA decision submitted by the Veteran, there have been no other SSA records, to include those records upon which the decision was based, associated with the claims file.  These records are potentially relevant to the Veteran various orthopedic disability claims.  As such, on remand, the SSA records must be requested and associated with the record.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the Veteran testified that he receives regular treatment for his various disabilities at the Fort Worth Outpatient Clinic in Fort Worth, Texas.  A review of the Veteran's claims file reveals that the most recent medical records received from the Fort Worth Outpatient Clinic were dated in March 2013, nearly two years ago.  As such, on remand, the Veteran's VA treatment records dated from March 2013 to the present must be obtained from the VA North Texas Health Care System and associated with the record.

With respect to the Veteran's claim for entitlement to an evaluation in excess of 30 percent for pes planus of the bilateral feet, the Board notes that the Veteran was last provided with a VA examination to determine the severity of his pes planus in October 2012, over two years ago, at which time he was diagnosed as having bilateral pes planus and plantar fasciitis.  However, the Veteran's testimony at his September 2014 Board videoconference hearing suggests that the symptomatology associated with his bilateral pes planus has increased in severity since the time of his October 2012 VA examination.  For instance, at the time of his September 2014 hearing, the Veteran reported a stabbing pain in his bilateral arches which recurred approximately 4 to 5 times per day.  When the evidence indicates that there has been a "material change" in a disability since a claimant was previously examined, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  38 C.F.R. § 3.327(a) (2014); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).  As such, upon remand, the Veteran should be provided with a VA examination to determine the current severity of his service-connected bilateral pes planus.

Similarly, with respect to the issue of entitlement to a compensable initial evaluation for bilateral hearing loss, the Board notes that the Veteran was last provided with a VA audiology examination in October 2012, over two years ago.  The Veteran has testified that he believes his service-connected hearing loss warrants a compensable disability rating.  Private audiology reports associated with the claims file have recommended that the Veteran undergo annual audiograms to determine any degradation in hearing acuity.  As such, upon remand, the Veteran should be provided with a VA examination to determine the current severity of his service-connected hearing loss.  See 38 C.F.R. § 3.327(a) (2014); Snuffer, 10 Vet. App. at 403.

With respect to the issue of entitlement to service connection for an eye disorder, as discussed above, the Board emphasizes that there were multiple instances of treatment for eye symptomatology in service, and that the Veteran is currently prescribed a tear solution by VA to treat dry eyes.  Furthermore, the Veteran has testified that the eye condition for which he is now prescribed a tear solution is the same eye symptomatology for which he was treated in service.  Generally, a VA medical examination is required for a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As such, the Board finds that the Veteran should be provided with a VA examination to determine the nature and probable etiology of any current eye disorder.  

With respect to the issues of entitlement to service connection for a left knee disability, right knee disability, low back disability, left hip disability, and right hip disability, all claimed to include as secondary to the Veteran's service-connected bilateral pes planus, the Board finds that the Veteran should be provided with a VA orthopedic examination to ascertain the nature of these disorders and to determine whether any current left and/or right hip disability was incurred in service, or proximately due to or chronically aggravated by service-connected pes planus, and whether any right and/or left knee disability, or low back disability, was aggravated by the Veteran's service-connected pes planus.  The Board acknowledges that a December 2007 VA joints examination report indicated that the Veteran's knee disorders did not develop secondary to pes planus; instead, patellofemoral syndrome developed secondary to tracking problems of the patella, which is not known to be caused by pes planus but rather by tightness of the knee's retinacular tissues laterally along the patellofemoral joint.  Also, a December 2007 VA spine examination report opined that the Veteran's spine disability was less likely than not likely caused by his pes planus, as it was a myofascial syndrome which was due more to stretching and tearing of the insertions of tendons, ligaments, and myofibrils in the back, rather than from any abnormality of the foot.  Similarly, an August 2009 VA joints examination report reiterated the findings of the December 2007 VA joints examiner.  No opinion was obtained as to the left and right hips.

The Board emphasizes that none of these examiners opined as to whether any current left knee, right knee, and/or low back, disabilities were aggravated by the Veteran's service-connected pes planus.  A disability will be service connected when that disability is proximately due to, the result of, or chronically aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).  The Court has held that "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  See Allen v. Brown, 7 Vet. at 449 ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word onset.").  As such, the Veteran should be provided with an appropriate VA examination(s) to specify the nature of any current left knee, right knee, and/or low back, disorder(s), and to specifically determine the likelihood that any diagnosed disorders are aggravated by his service-connected pes planus.  

As no opinion has been obtained as to the left and right hips, an opinion as to whether any current right and/or left hip disabilities were incurred in service, or are proximately due to or chronically aggravated by service-connected pes planus, would be useful in adjudicating those appeals.

With respect to the issue of entitlement to service connection for erectile dysfunction, the Veteran testified as to his belief that his current erectile dysfunction is caused or aggravated by the medication prescribed to treat his service-connected disabilities.  Specifically, the Veteran, who has been prescribed Gabapentin (Neurontin), submitted several Internet articles indicating that Gabapentin can cause sexual dysfunction in men.  Additionally, the Veteran submitted correspondence from an adult-gerontology primary care nurse practitioner indicating that the following medications taken by the Veteran were known to cause erectile dysfunction: Hydrochlorothiazide, Metopralol, Naproxen, Cyclobenzaprine, Amlodipine besylate, Gabapentin, Hydrocodone/acetaminophen, and Citatopram hydrobromide.  As such, the Veteran should be provided with an appropriate VA examination to specify the nature of any erectile dysfunction, and to determine the likelihood that any diagnosed erectile dysfunction was caused by or aggravated by any medication prescribed to treat the Veteran' service-connected disorders.  

With respect to the Veteran's claims of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, he alleges that he injured his right foot and right knee after falling at a VA facility in 2009.   Treatment records show that while walking with crutches at the Fort Worth Outpatient Clinic in Fort Worth, Texas, days after a January 21, 2009, surgery performed there for treatment of the Veteran's service-connected foot disabilities, he slipped and fell injuring his right foot and right knee.  A March 2009 treatment report confirmed that the Veteran sustained an injury to the second toe on the right foot in this fall, and he underwent surgical repair of the right second metatarsal joint in April 2009.  

The question at issue is whether the Veteran has additional disabilities related to this fall and whether such additional disabilities resulted from VA's negligence in a VA facility.  A clinical opinion in this regard would be useful in adjudicating these matters.

The issue of entitlement to a TDIU is inextricably intertwined with the issues remanded herein.  As such, appellate consideration of the TDIU issue is deferred, pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and request all records related to the Veteran's claim for disability benefits, specifically to include those records upon which a July 2013 SSA decision was based.  Any negative response must be included in the claims file and the Veteran notified accordingly.  

2.  Contact the VA North Texas Health Care System and request updated VA treatment records from the Fort Worth Outpatient Clinic in Fort Worth, Texas, as well as any associated outpatient clinics, dated from March 2013 to the present.  Any negative response must be included in the claims file and the Veteran notified accordingly.

3.  Schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected bilateral pes planus.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to describe the current symptomatology manifested by the Veteran's bilateral pes planus.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for a VA audiological examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  The claims file must be made available to the VA examiner, and the examiner should review the file in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, The examiner should also discuss the effect of the Veteran's bilateral hearing loss disability on his occupational functioning and daily activities.  A complete rationale must be provided for any opinions expressed.

5.  Schedule the Veteran for a VA eye examination in order to ascertain more clearly what disorders, if any, the Veteran currently has, the nature and origin of any such disorder, and its relationship to military service, if any.  The Veteran's VA claims file must be furnished to the VA examiner for use in the study of this case.  That examination should entail a complete medical history, full clinical evaluation, and any diagnostic studies deemed warranted by the VA examiner.  All pertinent diagnoses should be fully set forth and each diagnosed disorder should be classified as to whether it represents refractive error, a congenital or developmental anomaly, or an acquired disorder.  

Upon completion of the above, the VA examiner should be asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that any currently existing, acquired eye disorder of the Veteran originated in service or is otherwise related to his military service or any event occurring therein.  In providing this opinion, the examiner is asked to specifically reference the documented records of in-service treatment for eye symptomatology, the current prescription of tear solution for dry eyes, and the Veteran's lay testimony about continuity of symptomatology since service.  

The VA examiner is further informed that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against the claim.

6.  Schedule the Veteran for an appropriate VA examination(s) in order to ascertain more clearly what disorder(s) of the left knee, right knee, low back, left hip, and right hip, if any, the Veteran currently has, and whether any such disorder(s) are chronically aggravated by any service-connected disability, to include pes planus, and whether any right and/or left hip disability is due to service or is proximately due to any service-connected disability, to include pes planus.  The Veteran's VA claims file must be furnished to the VA examiner for use in the study of this case.  That examination should entail a complete medical history, full clinical evaluation, and any diagnostic studies deemed warranted by the VA examiner.  All pertinent diagnoses should be fully set forth.  

Upon completion of the above, the VA examiner should be asked to address:

* Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder(s) of the left knee, right knee, low back, left hip, and/or right hip are chronically aggravated by any service-connected disability, to include pes planus.  If it is determined that any of these disorders were worsened by a service-connected disorder, to the extent that it is possible, the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder before the aggravation;

* Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder(s) of the left and/or right hip is due to service;

* Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder(s) of the left and/or right hip is proximately due to any service-connected disability, to include pes planus.

The VA examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The VA examiner is further informed that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against the claim.

7.  Schedule the Veteran for an appropriate VA examination in order to ascertain more clearly the nature of any diagnosed erectile dysfunction, the nature and origin of any such disorder, and its relationship to military service and/or to medications prescribed to treat any service-connected disorders.  The Veteran's VA claims file must be furnished to the VA examiner for use in the study of this case.  That examination should entail a complete medical history, full clinical evaluation, and any diagnostic studies deemed warranted by the VA examiner.  All pertinent diagnoses should be fully set forth.  

Upon completion of the above, the VA examiner is asked to address whether it is at least as likely as not (50 percent or greater probability) that any current erectile dysfunction originated in service or is otherwise related to his military service or any event occurring therein.  The VA examiner is also asked to address whether it is at least as likely as not (50 percent or greater probability) that any erectile dysfunction was caused or aggravated by a service-connected disability, to include any medication used to treat a service-connected disability.  If it is determined that any erectile dysfunction is aggravated by a service-connected disorder or medication used to treat any such disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder before the aggravation.

The VA examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The VA examiner is further informed that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against the claim.

8.  Forward the Veteran's claims file to a VA examiner of appropriate expertise. The examiner must review the Veteran's claims file, and the examiner's report must state that such a review occurred.

Following a review of the Veteran's claims file, the examiner should opine (i) whether it is at least as likely as not (50 percent probability or greater) that the Veteran sustained a disability or additional disability of the right foot and/or right knee as a result of a January 2009 fall at the Fort Worth VA Outpatient Clinic and, if so, (ii) whether such additional disabilities were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable, to include the failure to post a warning (written or verbal) regarding the slipperiness of the floor or the failure to provide other means of preventing slippage on the floor. 

Please note: the event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  The examiner must also discuss the extent to which VA failed to exercise the degree of care that would be expected of a reasonable health care provider, if at all.  In this regard, the examiner should consider the Veteran's contentions that it was VA's failure to post a warning (written or verbal) regarding the slipperiness of the floor or the failure to provide other means of preventing slippage on the floors, that caused the Veteran's fall.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

9.  Thereafter, readjudicate each of the issues remaining on appeal and if any benefit sought on appeal remains denied, then the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


